DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 12 are unclear based on which optimal AI model is selected from the pool of optimal AI models. 
	Claims 4 and 15 are unclear based on what the “current AI model” refers to in the collaborative process.
	Claims 6 and 17 are unclear based on lack of a claim that the AI chip of the plurality of AI chips accepts the updated AI chip.
	Claims 8 and 19 are unclear based on what is meant by ‘the embedded CeNN model,’ as previously the claimed element was referred to as ‘an embedded cellular neural network.’
	Claims 10 and 21 are unclear based on what is meant by an updated AI model, as there are multiple stages where the model is updated.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a machine and article of manufacture.
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“A system comprising: a plurality of artificial intelligence (AI) chips; and a processing device communicatively coupled to the plurality of Al chips and configured to: (i) receive a respective Al model and an associated performance value of the respective Al model from each of the plurality of AIlchips, wherein the respective AI model from an AI chip of the plurality of Al chips is obtained based at least on the respective Al models from other Al chips of the plurality of Al chips; (ii) determine an optimal Al model that has a best performance value among the performance values associated with the respective AI models from the plurality of AI chips; and (iii) repeat (i)-(ii) for a first number of iterations; and (iv)upon completion of the first number of iterations, output the optimal AI model.”
The limitations above recite the use of a processor or processors that generates models with an indicated performance value based on a genetic algorithm.  This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?No. The processors merely include instructions to implement an abstract idea, for which
they are a tool. See MPEP 2106.05(f).
Step 2B: do the limitations add elements amounting to more than the judicial exception? No. The limitations do not add elements amounting to significantly more than the judicial
exception. The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 2:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 1, wherein the processing device is configured to output the optimal AI model by loading one or more parameters of the optimal AI model into an embedded cellular neural network architecture of an Al integrated circuit, the AI integrated circuit is coupled to a sensor and configured to: receive data captured from the sensor; and perform an Al task based on the captured data and the optimal AI model in the embedded cellular neural network architecture.”
The limitations above recite the use of generic computer components (AI integrated circuit, sensor) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. The processors merely include instructions to implement an abstract idea, for which
they are a tool. While an “embedded cellular neural network architecture” on an “integrated AI circuit” may constitute a physical embodiment, the components listed above merely describe a case of “apply it.” Furthermore, the sensor employed relates to mere data gathering. See MPEP 2106.05(f).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add elements amounting to significantly more than the judicial
exception. The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 3:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 1, wherein each of the plurality of AI chips is configured to obtain respective training data, wherein the respective training data in the plurality of AI chips are non-overlapping subsets of a training dataset.”
The limitations above recite the use of generic computer components (AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip to obtain data. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 4:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 3, wherein each of the plurality of AI chips is further configured to generate the respective AI model by: (v) generating an updated AI model based at least on a current Al model in a preceding iteration; (vi) determining whether to accept the updated AI model; and (vii) upon determining to accept the updated AI model, outputting the updated AI model; otherwise, updating the current AI model with the updated Al model and repeating steps (v)- (vii).”
The limitations above recite the use of generic computer components (AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 5:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 4, wherein the processing device is further configured to, after outputting the optimal AI model, further validate the optimal AI model.”
The limitations above recite the use of generic computer components (the processing device) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 6:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 4, wherein an AI chip of the plurality of Al chips is configured to determine whether to accept the updated AI model based at least on the respective AI models of other AI chips of the plurality of AI chips.”
The limitations above recite the use of generic computer components (AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 7:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 6, wherein the AI chip is further configured to determine whether to accept the updated AI model based at least on a performance value of the updated AI model, wherein the performance value of the updated AI model is generated by an embedded cellular neural network (CeNN) in the AI chip using the updated AI model and the respective training data for the AI chip.”
The limitations above recite the use of generic computer components (AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 8:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 6, wherein the AI chip is further configured to determine whether to accept the updated AI model based at least on a performance value of the current AI model in the preceding iteration, wherein the performance value of the current AI model is generated by the embedded CeNN in the Al chip using the current AI model and the respective training data for the AI chip.” The limitations above recite the use of generic computer components (AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 9:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 4, wherein the processing device is further configured to provide or update training configuration parameters to the plurality of AI chips before receiving the respective Al model from each of the plurality of Al chips, and wherein each of the plurality of Al chips is configured to generate the updated Al model based at least on the training configuration parameters.” The limitations above recite the use of generic computer components (processing device, AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip and/or a generic processor to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 10:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 3, wherein each of the plurality of AI chips is further configured to generate the respective AI model by: (v) generating an updated Al model based on an updated AI model from a previous iteration; (vi) determining whether to accept the updated Al model; and (vii) upon determining to accept the updated AI model, determining a local optimal AI model; (viii) repeating (v)-(vii) for a second number of iterations; and (ix) upon completion of the second number of iterations, output the local optimal Al model.”
The limitations above recite the use of generic computer components (AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct an AI chip to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 11:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The system of claim 10, wherein the processing device is further configured to, after outputting the optimal AI model, validate the optimal AI model.”
The limitations above recite the use of generic computer components (processing device) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. These details as given merely instruct a generic processing device to perform well-known, well-understood tasks. This is both an instance of an “apply it” condition and simply appending well-understood and routine activities known to the industry. (see MPEP § 2106.05(d) and 2106.05(f)).
Regarding claim 12:
The rationale for the rejection of method claim 12 is the same as analogous claim 1.
Regarding claim 13:The rationale for the rejection of method claim 13 is the same as analogous claim 2.
Regarding claim 14:
The rationale for the rejection of method claim 14 is the same as analogous claim 2.
Regarding claim 15:
The rationale for the rejection of method claim 15 is the same as analogous claim 4.
Regarding claim 16:
The rationale for the rejection of method claim 16 is the same as analogous claims 5 and 11.
Regarding claim 17:
Step 2a, prong 1: does the claim recite an abstract idea, law of nature, or natural
phenomenon?
“The method of claim 14, wherein determining whether to accept the updated AI model is based at least on the respective Al models of other AI chips of the plurality of AI chips.” The limitations above recite the use of generic computer components (AI chips) that are simply “applied” to a given problem. This is a mental process as described in MPEP 2601.04(a)(2)(III).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial
exception into a practical application?
No. This detail amounts to extra-solutional activity as discussed in MPEP § 2106.05(g).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations describe using inference from other AI models through the use of an AI chip. This constitutes a case of “apply it” as related in MPEP § 2106.05(f)).
Regarding claim 18:
The rationale for the rejection of method claim 18 is the same as analogous claim 7
Regarding claim 19:
The rationale for the rejection of method claim 19 is the same as analogous claim 8.
Regarding claim 20:
The rationale for the rejection of method claim 20 is the same as analogous claim 9.
Regarding claim 21:
The rationale for the rejection of method claim 21 is the same as analogous claim 10

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-11, 12, 14-17, 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 11,100,403 (Andoni et al.)
Regarding Claim 1 and analogous claim 12:
Andoni teaches:
1. A system comprising: a plurality of artificial intelligence (AI) chips; 
(Andoni, Col. 17: 40-47) 
“It should be appreciated that such functional blocks may be realized by any number of hardware and/or software components configured to perform the specified functions. For example, the system may employ various integrated circuit components, e.g., memory elements, processing elements, logic elements, look-up tables, and the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices [a plurality of artificial intelligence (AI) chips];”
2. and a processing device communicatively coupled to the plurality of Al chips and configured to:
(Andoni, Col. 3:43-49, Fig. 1)
“Referring to FIG. 1, a particular illustrative example of a system 100 is shown. The system 100, or portions thereof, may be implemented using (e.g., executed by) one or more computing devices, such as laptop computers, desktop computers, mobile devices, servers, and Internet of Things devices and other devices utilizing embedded processors and firmware or operating systems, etc [and a processing device communicatively coupled to the plurality of Al chips and configured to:].”
3. (i) receive a respective Al model and an associated performance value of the respective Al model from each of the plurality of AI chips, wherein the respective AI model from an AI chip of the plurality of Al chips is obtained based at least on the respective Al models from other Al chips of the plurality of Al chips; 
(Andoni, Col. 4:4-18, Fig. 1)
“The genetic algorithm 110 includes or is otherwise associated with a fitness function [an associated performance value] 140, a stagnation criterion 150, a crossover operation 160, and a mutation operation 170 [wherein the respective AI model from an AI chip of the plurality of AI chips is obtained based at least on the respective AI models from other AI chips of the plurality of AI chips]. The input set 120 and the output set 130 may each include a plurality of models, where each model includes data representative of a neural network [(i) receive a respective AI model].”
4. (ii) determine an optimal Al model that has a best performance value among the performance values associated with the respective AI models from the plurality of AI chips; 
(Andoni, Col. 9:42-59, Fig. 4) 
“Continuing to FIG. 4, during a third stage 400 and a fourth stage 450 of operation, a species fitness may be determined for each of the species. The species fitness of a species may be a function of the fitness of one or more of the individual models in the species. As a simple illustrative example, the species fitness of a species may be the average of the fitness of the individual models in the species. As another example, the species fitness of a species may be equal to the fitness of the fittest or least fit individual model in the species. In alternative examples, other mathematical functions may be used to determine species fitness. The genetic algorithm 110 may maintain a data structure that tracks the fitness of each species across multiple epochs. Based on the species fitness, the genetic algorithm 110 may identify the “fittest” species, shaded and denoted in FIG. 4 as “elite species.” Although three elite species 410, 420, and 430 are shown in FIG. 4, it is to be understood that in alternate examples a different number of elite species may be identified [(ii) determine an optimal AI model that has a best performance value among the performance values associated with the respective AI models from the plurality of AI chips].”
5. and (iii) repeat (i)-(ii) for a first number of iterations; 
(Andoni, Col. 4:8-11)
“Consequently, each iteration of the search process (also called an epoch or generation of the genetic algorithm) may have an input set (or population) 120 and an output set (or population) 130 [and (iii) repeat (i)-(ii) for a first number of iterations;].”
6. and (iv) upon completion of the first number of iterations, output the optimal AI model.
It is noted that the applicant admitted that AI chips can be equivalent to integrated circuits; see ¶00171 of the specification.
(Andoni, Col. 10:4-6)
“Proceeding to the fourth stage 450, the fittest models of each “elite species” may be identified. The fittest models overall may also be identified.  [(iv) upon completion of the first number of iterations, output the optimal AI model].”

Regarding Claim 3 and analogous claim 14:
1. wherein each of the plurality of AI chips is configured to obtain respective training data, wherein the respective training data in the plurality of AI chips are non-overlapping subsets of a training dataset.
Andoni teaches:
(Andoni, Col. 4:4-13)
“The genetic algorithm 110 and the backpropagation trainer 180 may cooperate to automatically generate a neural network model of a particular data set, such as an illustrative input data set 102 [wherein each of the plurality of AI chips is configured to obtain respective training data]. (10) The input set 120 [training data] of an initial epoch of the genetic algorithm 110 may be randomly or pseudo-randomly generated [non-overlapping subsets of a training dataset].”

Regarding Claim 4 and analogous claims 15,
1. wherein each of the plurality of AI chips is further configured to generate the respective AI model by: (v) generating an updated AI model based at least on a current Al model in a preceding iteration;
Andoni teaches:
(Andoni, Col. 12:53-62) 
“However, as described above, one iteration of the genetic algorithm 110 may include both genetic operations and evaluating the fitness of every model and species [wherein each of the plurality of AI chips is further configured to generate the respective AI model by:]. Training trainable models generated by breeding the fittest models of an epoch may improve fitness of the trained models without requiring training of every model of an epoch. Further, the fitness of models of subsequent epochs may benefit from the improved fitness of the trained models due to genetic operations based on the trained models without requiring training of every model in the epoch [(v) generating an updated AI model based at least on a current Al model in a preceding iteration].”
2. (vi) determining whether to accept the updated AI model, and (vii) upon determining to accept the updated AI model, outputting the updated Al model; otherwise, updating the current AT model with the updated Al model and repeating steps (v)- (vii).”
(Andoni, Col. 12:25-31)
“Operation at the system 100 may continue iteratively until specified a termination criterion [(vi) determining whether to accept the updated AI model] such as a time limit, a number of epochs, or a threshold fitness value (of an overall fittest model) is satisfied [otherwise, updating the current AI model with the updated Al model and repeating steps (v)- (vii);]. When the termination criterion is satisfied, an overall fittest model of the last executed epoch may be selected and output as representing a neural network that best models the input data set 102 [(vii) upon determining to accept the updated AI model, outputting the updated AIlmodel;]
Regarding claim 5 and analogous claims 11 and 16:
Andoni teaches the system of claim 1.
1. wherein the processing device is further configured to, after outputting the optimal AI model, further validate the optimal AI model. 
Andoni teaches:
(Andoni, col. 12:32-34)
“In some examples, the overall fittest model may undergo a final training operation (e.g., by the backpropagation trainer 180) before being output [wherein the processing device is further configured to, alter outputting the optimal AI model, further validate the optimal AI model].”
The phrasing ‘final training operation’ implies a process of validation. If the model is already optimized, it makes little sense to further train the model.
Regarding claim 6 and analogous claim 17:
Andoni teaches the system of claim 1.
1. wherein an AI chip of the plurality of Al chips is configured to determine whether to accept the updated AI model based at least on the respective AI models of other AI chips of the plurality of AI chips
Andoni teaches:
(Andoni, Col. 9:60-67)
“In a particular aspect, the genetic algorithm 110 uses species fitness to determine if a species has become stagnant and is therefore to become extinct. As an illustrative non-limiting example, the stagnation criterion 150 may indicate that a species has become stagnant if the fitness of that species remains within a particular range (e.g., +/−5%) for a particular number (e.g., 5) epochs [wherein an AI chip of the plurality of Al chips is configured to determine whether to accept the updated AI model based at least on the respective AI models of other AI chips of the plurality of AI chips].”

Regarding claim 9 and analogous claim 20:
1. wherein the processing device is further configured to provide or update training configuration parameters to the plurality of Al chips before receiving the respective Al model from each of the plurality of Al chips, and wherein each of the plurality of Al chips is configured to generate the updated Al model based at least on the training configuration parameters.
Andoni teaches the system of claim 1.
Andoni teaches:
(Andoni, Col. 10:35-45)
“Continuing to FIG. 6, while the backpropagation trainer 180 trains the trainable model, the output set 130 of the epoch may be generated in a sixth stage 600 of operation. In the illustrated example, the output set 130 includes the same number of models, e.g., 200 models, as the input set 120. The output set 130 may include each of the “overall elite” models 460-464. The output set 130 may also include each of the “elite member” models, including the model 470. Propagating the “overall elite” and “elite member” models to the next epoch may preserve the “genetic traits” resulted in caused such models being assigned high fitness values [wherein the processing device is further configured to provide or update training configuration parameters to the plurality of Al chips before receiving the respective Al model from each of the plurality of Al chips, and wherein each of the plurality of Al chips is configured to generate the updated Al model based at least on the training configuration parameters].”
Regarding claim 10 and analogous claim 21:
Andoni teaches the system of claim 1.
1. wherein each of the plurality of AI chips is further configured to generate the respective AI model by: (v) generating an updated AI model based at least on a current Al model in a preceding iteration;
Andoni teaches:
(Andoni, Col. 12:53-62) 
“However, as described above, one iteration of the genetic algorithm 110 may include both genetic operations and evaluating the fitness of every model and species [wherein each of the plurality of AI chips is further configured to generate the respective AI model by:]. Training trainable models generated by breeding the fittest models of an epoch may improve fitness of the trained models without requiring training of every model of an epoch. Further, the fitness of models of subsequent epochs may benefit from the improved fitness of the trained models due to genetic operations based on the trained models without requiring training of every model in the epoch [(v) generating an updated AI model based at least on a current Al model in a preceding iteration].”
2. (vi) determining whether to accept the updated Al model; and (vii) upon determining to accept the updated AI model, determining a local optimal AI model; (viii) repeating (v)-(vii) for a second number of iterations; 
(Andoni, Col. 12:25-31)
“Operation at the system 100 may continue iteratively until specified a termination criterion [(vi) determining whether to accept the updated AI model] such as a time limit, a number of epochs, or a threshold fitness value (of an overall fittest model) is satisfied [otherwise, updating the current AI model with the updated Al model and repeating steps (v)- (vii);]. When the termination criterion is satisfied, an overall fittest model of the last executed epoch may be selected and output as representing a neural network that best models the input data set 102 [(vii) upon determining to accept the updated AI model, outputting the updated AIlmodel;]

3. and (ix) upon completion of the second number of iterations, output the local optimal Al model.
(Andoni, 15:33-38)
Andoni teaches:
When the termination criterion is satisfied, at 820, the method 800 may include selecting and outputting a fittest model, at 822, and the method 800 may end, at 824 [i.e. and (ix) upon completion of the second number of iterations,]. In some implementations, the selected model may be subjected to a final training operation, e.g., by the backpropagation trainer or by another trainer, before being output [i.e. output the local optimal Al model.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8, 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 11,100,403 (Andoni) in view of Taraglio et al., “Cellular Neural Networks: a genetic algorithm for parameters optimization in artificial vision applications,” Ente per le Nuove Tecnologie, l'Energia e l'Ambiente, July 1996 (Taraglio).

Regarding Claim 2 and analogous claim 13:
Andoni teaches the system of Claim 1.
Andoni teaches:
1. wherein the processing device is configured to output the optimal AI model by loading one or more parameters of the optimal AI model into an embedded cellular neural network architecture of an Al integrated circuit, the AI integrated circuit is coupled to a sensor, receive data captured from the sensor, 
 (Andoni, Col. 8:10-21)
“For example, a first model may have a first topology, including a first number of input nodes associated with a first set of data parameters, a first number of hidden layers including a first number and arrangement of hidden nodes, one or more output nodes, and a first set of interconnections between the nodes. In this example, a second model of epoch may have a second topology, including a second number of input nodes associated with a second set of data parameters, a second number of hidden layers including a second number and arrangement of hidden nodes, one or more output nodes, and a second set of interconnections between the nodes [wherein the processing device is configured to output the optimal AI model by loading one or more parameters of the optimal AI model].”
(Andoni, Col. 13:26-30)
“As an illustrative non-limiting example, the input data set 102 may include timestamped data from a large array of sensors distributed around a wind farm and may also include timestamped uptime/downtime data of individual wind turbines [the AI integrated circuit is coupled to a sensor, receive data captured from the sensor].”
Andoni does not explicitly teach:
1. and perform an Al task based on the captured data and the optimal AI model in the embedded cellular neural network architecture.
Taraglio teaches:(Taraglio, Pg. 6, ¶1):
“One of the standard ways to obtain this result is through a Laplace operator, a differential operator 
able to detect grey level gradients in an image. A CNN implementation [and perform an AI task based on captured data] of such an operator uses as its feedback template…and for other parameters of the circuit.
 (Taraglio, Pg. 7, ¶3)
 [and the optimal AI model in the embedded cellular neural network architecture].”
“An interesting feature of the ES's is that the standard deviation is itself subject to the genetic
operator, in this sense it becomes one of the parameters that the algorithm optimizes, therefore the
width of the mutation follows the search space of the problem's solutions. In our approach we limit the parameters to be optimized to the nine components of the feedback template, keeping the others circuit elements of the cell constant.”
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to include the teaching of Taraglio to modify Andoni. The motivation is to minimize trial and error when searching for optimization on a given AI task (see Taraglio, pg. 1, ¶3). 
Regarding Claim 7 and analogous Claim 18:Antoni teaches the method of claim 1 and the system of claim 6.
Andoni further teaches:
1. The system of claim 6, wherein the AI chip is further configured to determine whether to accept the updated AI model based at least on a performance value of the updated AI model…using the updated Al model and the respective training data for the AI chip.
(Andoni, col. 9:9-12)
“Fitness of a model may be evaluated based on performance (e.g., accuracy) of the model, complexity (or sparsity) of the model, or a combination thereof [i.e. determine whether to accept the updated AI model based at least on a performance value of the updated AI model].”
(Andoni, col. 16:33-37)
“It should be appreciated that such functional blocks may be realized by any number of hardware and/or software components configured to perform the specified functions. For example, the system may employ various integrated circuit components [i.e. wherein the AI chip is further configured].”
(Andoni, col. 10:31-34)
“When training is complete, the resulting trained model 182 may be received from the backpropagation trainer 180 and may be input into a subsequent epoch of the genetic algorithm 110 [i.e. using the updated Al model and the respective training data for the AI chip].”
Andoni does not explicitly teach:
1. wherein the performance value of the updated AI model is generated by an embedded cellular neural network (CeNN) in the AI chip
Taraglio teaches:
1. wherein the performance value of the updated AI model is generated by an embedded cellular neural network (CeNN) in the AI chip(Taraglio, Pg. 7, Sect. 3, ¶6, Fig. 3)
“We have two images, an input image to be processed, and a target image (IMT); the algorithm generates the starting population of k strings containing random numbers in [-2,2] except for the A(2,2) element which is chosen in [1,10] because of the stability constraint for CNN circuits (see [1]).The associated CNN for all the k string in the population is then simulated, obtaining k evaluated images IMi. Each image is compared with the IMT through the fitness function [wherein the performance value of the updated AI model is generated by an embedded cellular neural network (CeNN) in the AI chip].”
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to include the teaching of Taraglio to modify Andoni. The motivation is the same as Claim 2 and analogous Claim 13.
Regarding Claim 8 and analogous Claim 19:
Andoni teaches:
1. wherein the AIlchip is further configured to determine whether to accept the updated AT model based at least on a performance value of the current AI model in the preceding iteration
(Andoni, Col. 15:4-15):
“The method 800 may include determining an output population that includes each “elite member,” the “overall elites,” and at least one model that is generated based on intra-species reproduction, at 818. For example, the models of the output set 130 of FIG. 1 may be determined, where the output set 130 includes the overall elite models 460-464, the elite members (including the elite member model 470), and at least one model generated based on intra-species reproduction using the crossover operation 160 and/or the mutation operation 170, as described with reference to FIGS. 1 and 6.
[wherein the AIlchip is further configured to determine whether to accept the updated AT model based at least on a performance value of the current AI model in the preceding iteration].
Andoni does not explicitly teach: 
1. wherein the performance value of the current AI model is generated by the embedded CeNN in the AI chip.
(Taraglio, Pg. 7, Sect. 3, ¶6, Fig. 3)
“We have two images, an input image to be processed, and a target image (IMT); the algorithm generates the starting population of k strings containing random numbers in [-2,2] except for the A(2,2) element which is chosen in [1,10] because of the stability constraint for CNN circuits (see [1]).The associated CNN for all the k string in the population is then simulated, obtaining k evaluated images IMi. Each image is compared with the IMT through the fitness function [wherein the performance value of the updated AI model is generated by an embedded cellular neural network (CeNN) in the AI chip].”
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to include the teaching of Taraglio to modify Andoni The motivation is the same as Claim 2 and analogous Claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL JUSTIN BREENE whose telephone number is (571)272-6320. The examiner can normally be reached Monday-Friday 9AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
 Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129